DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claimed invention is directed to machine language translation, not identification.  “Context-Aware” is not indicative of the claimed invention. The following title is suggested: “Machine Language Translation Utilizing Part-Of-Speech And Knowledge Densities, Sememe Generation And Attachment, And Context Translation.”
The disclosure is objected to because of the following informalities:
In paragraph 0023, line 3, “an quality translation” should read “a quality translation”
In paragraph 0057, the examiner suggests reformatting Examples 4 and 5 in the form of a table to preserve the spatial relationships (e.g., alignment of columns and rows) in the examples.  See 37 CFR 1.58.  For example, in Example 4, there are 9 entries in row 1.b [part of speech] and 10 entries in row 1.c [POS density] so it is unclear which entries in row 1.b correspond to the entries in row 1.c.
In paragraph 0061, the examiner suggests reformatting Examples 8 and 9 in the form of a table to preserve the spatial relationships (e.g., alignment of columns and rows) in the examples.  See 37 CFR 1.58.  For example, in Example 8, it is unclear if [sight] is intended to be its own row, or if it is a continuation of the [sememe] row.  Moreover, the spacing makes it unclear which token/part of speech/density each sememe is supposed to correspond to.
In paragraph 0063, the examiner suggests reformatting Examples 10 and 11 in the form of a table to preserve the spatial relationships (e.g., alignment of columns and rows) in the examples.  See 37 CFR 1.58.  For example, in Example 10, there are 10 entries in the “token” row but only 4 entries in the “sub-context” row, so the correspondence between the entries in the respective rows is unclear.
Appropriate correction is required.
Claim Objections
Claims 1,  4, 8, 11, 15, 16, 20, and 21 are objected to because of the following informalities:  
In claim 1, line 3, the examiner suggests amending “calculate a part of speech (POS) density for a plurality of word tokens” to read “calculate a part of speech (POS) density for each of a plurality of word tokens” to clarify that the POS density is being calculated for each word token individually and not in the aggregate.  The examiner notes that the instant specification appears to only provide written description support for calculating a POS density for each word token individually, and not in the aggregate.  (see Para. 0056).  
In claim 1, line 5, the examiner suggests amending “calculate a knowledge density for the plurality of word tokens” to read “calculate a knowledge density for each of the plurality of word tokens” to clarify that the knowledge density is being calculated for each word token individually and not in the aggregate.  The examiner notes that the instant specification appears to only provide written description support for calculating a knowledge density for each word token individually, and not in the aggregate.  (see Para. 0057).  
In claim 1, line 6, the examiner suggests amending “calculate an information density for the plurality of word tokens” to read “calculate an information density for each of the plurality of word tokens” to clarify that the information density is being calculated for each word token individually and not in the aggregate. The examiner notes that the instant specification appears to only provide written description support for calculating an information density for each word token individually, and not in the aggregate.  (see Para. 0057).  
In claim 4, line 2, the examiner suggests amending "word information density" to read "to match the limitation as recited in claim 1, line 6, and to avoid a potential rejection for lack of antecedent basis under 35 U.S.C. 112(b).
In claim 8, line 2, the examiner suggests amending “return a list of sememes for the plurality of word tokens” to read “return a list of sememes for each of the plurality of word tokens” to clarify that the claimed “list of sememes” is returned for each word token individually and not in the aggregate.  The examiner notes that the instant specification appears to only provide written description support for returning a “list of sememes”  for each word token individually, and not in the aggregate.  (see Para. 0058).
In claim 11, line 2, the examiner suggests amending the limitation "translation matching sememes" to read "one or more of the corresponding sememes" to match the limitation as recited in claim 9 and to avoid a potential rejection for lack of antecedent basis under 35 U.S.C. 112(b).

In claim 15, line 7, the examiner suggests amending “calculate a part of speech (POS) density for a plurality of word tokens” to read “calculate a part of speech (POS) density for each of a plurality of word tokens” to clarify that the POS density is being calculated for each word token individually and not in the aggregate.  The examiner notes that the instant specification appears to only provide written description support for calculating a POS density for each word token individually, and not in the aggregate.  (see Para. 0056).  
In claim 15, line 9, the examiner suggests amending “calculate a knowledge density for the plurality of word tokens” to read “calculate a knowledge density for each of the plurality of word tokens” to clarify that the knowledge density is being calculated for each word token individually and not in the aggregate.  The examiner notes that the instant specification appears to only provide written description support for calculating a knowledge density for each word token individually, and not in the aggregate.  (see Para. 0057).  
In claim 15, line 11, the examiner suggests amending “calculate an information density for the plurality of word tokens” to read “calculate an information density for each of the plurality of word tokens” to clarify that the information density is being calculated for each word token individually and not in the aggregate. The examiner notes that the instant specification appears to only provide written description support for calculating an information density for each word token individually, and not in the aggregate.  (see Para. 0057).  
In claim 15, line 13, the examiner suggests amending "word information density" to read "to match the limitation as recited in line 11 and to avoid a potential rejection for lack of antecedent basis under 35 U.S.C. 112(b).
In claim 16, line 1, the examiner suggests amending “context-aware language machine identification” as recited in the preamble because it is unclear from the claim language and specification how the claimed invention performs “language machine identification” and how such “language machine identification” is “context-aware”.  The examiner suggests amending this limitation to read “machine language translation utilizing a context translator”.
In claim 20, line 4, the examiner suggests amending “calculate a part of speech POS density for a plurality of word tokens” to read “calculate a part of speech (POS) density for each of a plurality of word tokens” to clarify that the POS density is being calculated for each word token individually and not in the aggregate.  The examiner notes that the instant specification appears to only provide written description support for calculating a POS density for each word token individually, and not in the aggregate.  (see Para. 0056).  
In claim 20, line 5, the examiner suggests amending “calculate a knowledge density for the plurality of word tokens” to read “calculate a knowledge density for each of the plurality of word tokens” to clarify that the knowledge density is being calculated for each word token individually and not in the aggregate.  The examiner notes that the instant specification appears to only provide written description support for calculating a knowledge density for each word token individually, and not in the aggregate.  (see Para. 0057).  
In claim 20, line 6, the examiner suggests amending “calculate an information density for the plurality of word tokens” to read “calculate an information density for each of the plurality of word tokens” to clarify that the information density is being calculated for each word token individually and not in the aggregate. The examiner notes that the instant specification appears to only provide written description support for calculating an information density for each word token individually, and not in the aggregate.  (see Para. 0057).  
In claim 21, line 3, “… and knowledge density;” should read “… and knowledge density; and”
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, and 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) generally recite:
receiving input text
calculating part of speech (POS) densities and knowledge densities and then using the POS densities and knowledge densities to calculate an information density;
generating sememes for each word;
generating a semantic context for portions of input text; and
translating words and phrases from one language into a second language.
With the exception of the recitation of generic computer and processing elements (i.e., “machine” recited in the preambles of claims 1-13 and 16-19, and the claimed “computer program product”, “computer readable storage medium having program instructions”, and “processor” recited in the preambles of claims 20-24), which may be implemented as a general purpose processor as explained in paragraphs 0032-35 in the instant specification), the claims under their broadest reasonable interpretation cover mental processes that can be performed in the human mind, or by a human using a pen and paper or use of a physical aid (e.g., a physical printed thesaurus or dictionary).  Each of the claimed elements can be interpreted as being performed in the human mind, or by a person using a physical aid, for example:
reading and analyzing input text (which may be in oral or written form)
for each word, determining a respective part of speech (e.g., noun, verb, adjective, preposition, punctuation) and assigning a density to the part of speech (e.g., using values in Table 2 in Paragraph 0056 of the instant specification); looking up such word in a dictionary and counting the number of different definitions and then assigning a knowledge density to such word (e.g., using values in Table 3 in Paragraph 0057 of the instant specification); and calculating an information density by multiplying the POS density and knowledge density (e.g., mental math)
for each word, generating a list of sememes (e.g., using a thesaurus or dictionary)
dividing input text into smaller chunks and then generating a semantic context for such chunks (e.g., mentally analyzing words in combination with previous and subsequent words and identifying a semantic context for the combination, as shown in the instant specification at Examples 10 and 11 in Paragraph 0062)
translating words and phrases from one language into a second language (e.g., mentally, or using a language dictionary, translating words and phrases from a first language (e.g., English) into a second language (e.g., Chinese))

This judicial exception is not integrated into a practical application. In particular, the claims only recite functional processing elements at a high level of generality i.e., “machine” recited in the preambles of claims 1-13 and 16-19, and the claimed “computer program product”, “computer readable storage medium having program instructions”, and “processor” recited in the preambles of claims 20-24).  The claims are written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic computer or processing device based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
 Claims 1-13 and 16-24 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the generic machine and computer components to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Claims 14, 15, and 25 include limitations that are directed to a “ChatOps system” and the instant specification explains that “ChatOps generally refers to a collaboration model that connects people, tools, process, and automation into a transparent work-flow, such as information technology (IT) management” and that includes electronic “chat rooms” and “bots” (paragraph 0024).  These limitations cannot practically be interpreted as being performed in the human mind, or by a human with pen and paper or other physical aid, and therefore satisfy the requirements of 35 U.S.C. 101.


Examiner’s Note
Claims 20-25 are considered to be directed to one of the four categories of patent eligible subject matter under 35 U.S.C. 101 because the claimed computer readable storage medium is defined to exclude signals.  See instant specification at Paragraph 0065 which recites “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Nevertheless, Claims 20-24 are rejected under 35 U.S.C. 101 as discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 16-18, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musgrove et al. (U.S. Patent No. 9,400,838) hereinafter referenced as MUSGROVE.



Regarding Claim 1, MUSGROVE discloses:
A machine translation system, (Fig. 1, system 10 for translating a user-inputted search query into a modified search query executed by a search engine; col. 5, lines 37-50; the examiner notes that the broadest reasonable interpretation of “machine translation” includes translating user-inputted text into executable commands, as disclosed in the example in paragraph 0026 in the instant specification) comprising: 
a density calculator (Fig. 1, query processing module 30 and prior probability module 36; col. 8, lines 4-31), the density calculator adapted to: 
calculate a part of speech (POS) density (prior probability module 36 calculates an internal part-of-speech bias favoring certain parts of speech over others, e.g., nouns are favored over adjectives; col. 8, lines 49-56, col. 9, lines 14-20, and col. 9, line 55 – col. 10, line 6; the examiner notes that POS density examples in Table 2 of paragraph 0056 of the instant specification similarly assign values favoring certain parts-of-speech over others) for a plurality of word tokens (query processing module 30 analyzes the individual words in the search query; col. 8, lines 4-22; the examiner notes that the broadest reasonable interpretation of “token” includes a word, e.g., tokens “paint” and “end” in paragraph 0058 of the instant specification) in an input text (Fig. 3, step 102 receiving a search query, which is input text; col. 7, lines 55-58); 
calculate a knowledge density for the plurality of word tokens; (prior probability module 36 determines the number of senses (S) for each word’s part-of-speech and takes this count (S) into consideration when determining a prior probability score for the word; col. 8, line 57- col. 9, line 2; see also equations at col. 9, lines 7-53; the examiner notes that knowledge density examples in Table 3 of paragraph 0057 in the instant specification similarly assign densities based on the count of definitions for a word) and 
calculate an information density for the plurality of word tokens using the POS density and the knowledge density. (prior probability module 36 determines a prior probability score for each word, taking into account the bias and sense count (S) explained in the equations in col. 9, lines 7-53; see also explanation at col. 8, lines 49-56, further describing the prior probability score as a function of the distribution of senses and the biases.).

Regarding Claim 2, MUSGROVE discloses the machine translation system according to claim 1.  MUSGROVE further discloses:
wherein the density calculator is further adapted to tokenize the input text into the plurality of word tokens (query processing module 30 separately analyzes each word or phrase in a search query to look for separate candidate synonyms for each word or phrase; the examiner notes that the broadest reasonable interpretation of “tokenize” includes identifying individual words in input text, such as the tokens “paint” and “end” in paragraph 0058 of the instant specification.).

Regarding Claim 3, MUSGROVE discloses the machine translation system according to claim 1.  MUSGROVE further discloses:
wherein the density calculator is further adapted to level the knowledge density by POS. (the prior probability module 36 divides the number of senses for each part-of-speech by the total weights across all parts-of-speech; col. 8, line 57 – col. 9, line 2; the examiner notes that in the instant specification at paragraph 0057, the applicant explains “leveled by POS” includes “compared to average for the POS”.).

Regarding Claim 4, MUSGROVE discloses the machine translation system according to claim 1.  MUSGROVE further discloses:
wherein the density calculator is further adapted to return the word information density for the plurality of word tokens (prior probability module 36 stores the prior probability score in context database 46 for retrieval and use by query processing module 30; col. 10, lines 7-11.).

Regarding Claim 5, MUSGROVE discloses the machine translation system according to claim 1.  MUSGROVE further discloses:
a sememe attacher, (Fig. 1, query processing module 30 determines candidate synonym words for each word in the search query; col. 8, lines 23-37; the examiner notes that the broadest reasonable interpretation of “sememe” includes the basic units of meaning or content within a data set, and MUSGROVE references the well-known WordNet database where “synsets” or “synonyms” are a basic unit of meaning or content) the sememe attacher adapted to: 
generate one or more corresponding sememes for one or more of the plurality of word tokens using their respective POS density and knowledge density; and (query processing module 30 determines candidate synonym words (e.g., sememes) using the prior probability score (which includes the sense count (S) and POS bias score) determined by the prior probability module 36, to determine if each candidate synonym word should be included in a final subset of equivalent query terms.  The prior probability score needs to exceed a certain predetermined threshold; Col. 10, line 61 – col. 11, line 1 and Col. 11, lines 6-20); see also, col. 13, lines 1-25 (Table 1) showing unprocessed vs. processed lists.)
attach the one or more corresponding sememes to the one or more word tokens. (the corresponding synonyms for each search term are used together with the original search term in a modified search query; col. 12, lines 16-25; the list of synonyms is attached and submitted to search engine 20; col. 11, lines 65-66.).

Regarding Claim 6, MUSGROVE discloses the machine translation system according to claim 5.  MUSGROVE further discloses:
wherein the sememe attacher is further adapted to lemmatize the input text. (the part-of-speech tagger utilizes “stemming” to group similar words by their root or stem; col. 18, line 64; query processing module 30 performs word grouping; col. 23, lines 25-27; the examiner notes that in the instant specification at paragraph 0058, the applicant notes than an example of lemmatizing a token includes “grouping together the inflected forms of a word so they can be analyzed as a single item.”).

Regarding Claim 7, MUSGROVE discloses the machine translation system according to claim 5.  MUSGROVE further discloses:
wherein the sememe attacher is further adapted to generate the one or more corresponding sememes under its POS. (prior probability module 36 generates synonyms from the WordNet database, which organizes synonyms by part-of-speech; col. 8, line 57 – col. 9, line 2.).

Regarding Claim 8, MUSGROVE discloses the machine translation system according to claim 5.  MUSGROVE further discloses:
wherein the sememe attacher is further adapted to return a list of sememes for the plurality of word tokens. (query processing module 30 determines candidate synonym words (e.g., senemes); col. 10, line 61 – col. 11, line 1; the list of synonyms is sent to search engine 20; col. 11, lines 65-66.).

Regarding Claim 9, MUSGROVE discloses the machine translation system according to claim 1.  MUSGROVE further discloses:
a context translator, (query processing module 30 and query pre-processing module 40) the context translator adapted to: 
divide the input text into a plurality of smaller chunks (search queries may contain collocations, e.g., a set of a plurality of words occurring in sequence in a query; col. 19, lines 55-58; for example, in the query, “ways to recycle waste paper”, “waste paper” is a collocation that should be analyzed together; col. 20, lines 11-18) by stop words, (query pre-processing module 40 may process search operators, such as the logical union (“OR”) or the logical intersection (“AND”); col. 17, lines 4-8; in the previous example, the preposition “to” may be discarded as a stop-word in conventional search systems, but it could also be considered if part of a lexical unit; col. 22, line 66-col. 3, line 15) the plurality of smaller chunks including one or more word tokens having one or more corresponding sememes attached thereto; (query processing module 30 determines candidate synonym words (e.g., senemes); col. 10, line 61 – col. 11, line 1.)
generate a semantic context for one or more of the smaller chunks using the one or more corresponding sememes; and (query processing module 30 submits modified search queries to search engine 20 to see if there is a match to “semantically continuous segments” as part of an attestation process to determine if a candidate search word, or collocation, should be included in the candidate synonym set; col. 10, lines 41-48; in another embodiment, query processing module 30 can ask the user to correct whether a collocation was intended; col. 21, lines 40-57; the examiner notes that in paragraph 0026 in the instant specification, the semantic context may be adjusted by user correction.)
translate the input text using the semantic context. (query processing module 30 generates a modified search query from the original search query, and the modified search query is generated by considering whether the applicable words matched “semantically contiguous segments” and in response to user corrections; col. 5, lines 37-50; col. 10, lines 41-48; col. 21, lines 40-57.).

Regarding Claim 10, MUSGROVE discloses the machine translation system according to claim 9.  MUSGROVE further discloses:
wherein the context translator is further adapted to identify a context by word use. (query processing module 30 evaluates whether candidate search terms match “semantically continuous segments”; col. 10, line 61 – col. 11, line 5; the examiner notes that in paragraph 0063 of the instant specification, applicant explains that “context by word use” may include “frequent followers/predecessors” to the applicable words, e.g., look at surrounding terms in continuous segments of use.).

Regarding Claim 11, MUSGROVE discloses the machine translation system according to claim 9.  MUSGROVE further discloses:
wherein the context translator is further adapted to return translation matching sememes in a target language. (query processing module 30 generates a modified search query that is executed by a search engine; col. 5, lines 37-50; query processing module 30 determines candidate synonym words (e.g., senemes); col. 10, line 61 – col. 11, line 1; the list of synonyms is sent to search engine 20; col. 11, lines 65-66.).


Regarding Claim 12, MUSGROVE discloses the machine translation system according to claim 9.  MUSGROVE further discloses:
wherein the context translator is further adapted to: cluster the word tokens using the corresponding sememes; and (query processing module 30 may consider if there are overlapping or equivalent words that correspond to the same sense; col. 23, lines 43-59; the examiner notes that at paragraph 0059 in the instant specification, cluster analysis is performed on the sememes to generate one or more sense that correspond to the sememe cluster)
determine a sense for the clustered word tokens. (query processing module 30 may consider if there are overlapping or equivalent words that correspond to the same sense; col. 23, lines 43-59; the search system may also cluster equivalent synonyms as being of the same sense; col. 12, lines 16-25.).

	Regarding Claim 16, MUSGROVE discloses:
A method for a context-aware language machine identification, (Fig. 1, system 10 for translating a user-inputted search query into a modified search query executed by a search engine; col. 5, lines 37-50; the examiner notes that the broadest reasonable interpretation of “machine translation” includes translating user-inputted text into executable commands, as disclosed in the example in paragraph 0026 in the instant specification) comprising: 
enabling a density calculator to determine a word's information density by parts of speech (POS) density and knowledge density; (see analysis above with respect to claim 1, which is a system claim that claims a “density calculator” that corresponds to this “density calculator” limitation claimed in this claim 16)
enabling a sememe attacher to select and attach corresponding sememes list to the word using its POS density and knowledge density; and (see analysis above with respect to claim 5, which is a system claim that claims a “sememe attacher” that corresponds to this “sememe attacher” limitation claimed in this claim 16)
enabling a context translator to divide a input text into smaller chunks by stop words, and to translate smaller chunks using a semantic context associated with the corresponding sememes. (see analysis above with respect to claim 9, which is a system claim that claims a “context translator” that corresponds to this “context translator” limitation claimed in this claim 16).

Regarding Claim 17, MUSGROVE discloses the method according to claim 16.  MUSGROVE further discloses:
determining one or more senses from the corresponding sememes list (the search system may determine that equivalent synonyms belong to a sense; col. 12, lines 16-25) to represent a semantic context of a portion of the input text (search queries may contain collocations, e.g., a set of a plurality of words occurring in sequence in a query; col. 19, lines 55-58; for example, in the query, “ways to recycle waste paper”, “waste paper” is a collocation that should be analyzed together; col. 20, lines 11-18).

Regarding Claim 18, MUSGROVE discloses the method according to claim 17.  MUSGROVE further discloses:
using the determined one or more senses (the search system may determine that equivalent synonyms belong to a sense; col. 12, lines 16-25) to enable a cross-sentence context. (candidate search terms may be used to seek matches in semantically continuous segments retrieved by a search engine 20, which may include results spanning more than 1 sentence; col. 11, lines 2-5.).

	Regarding Claim 20, MUSGROVE discloses:
A computer program product (Fig. 1, search system 10, which may be implemented using hardware and/or software; col. 6, lines 55-62) for a machine translation system, (Fig. 1, system 10 for translating a user-inputted search query into a modified search query executed by a search engine; col. 5, lines 37-50; the examiner notes that the broadest reasonable interpretation of “machine translation” includes translating user-inputted text into executable commands, as disclosed in the example in paragraph 0026 in the instant specification) the computer program product comprising a computer readable storage medium having program instructions embodied therewith (“computer readable media having instructions for executing the search system”; col. 25, lines 30-31), the program instructions executable by a processor (Fig. 1, Processor 12) to cause the processor to: 

Regarding claim 20, the remaining limitations in claim 20 correspond to the claimed system in claim 1, and are therefore rejected under the same grounds as Claim 1 above.
Claim 21 is a computer program product claim that corresponds to the claimed system of claim 5 and is therefore rejected under the same grounds as claim 5 above.
Claim 22 is a computer program product claim that corresponds to the claimed system of claim 9 and is therefore rejected under the same grounds as claim 9 above.
Claim 23 is a computer program product claim that corresponds to the claimed system of claim 12 and is therefore rejected under the same grounds as claim 12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over MUSGROVE in view of Nicolov et al., U.S. Patent Application Publication 2009/0306967 A1, hereinafter referenced as NICOLOV:

Regarding Claim 13, MUSGROVE discloses the machine translation system according to claim 12.  MUSGROVE further discloses:
wherein the context translator is further adapted to: 
[merge the sense with the corresponding sememes to] generate a semantic context for one of the chunks (query processing module 30 generates a modified search query from the original search query, and the modified search query is generated by considering whether the applicable words matched “semantically contiguous segments” and in response to user corrections; col. 5, lines 37-50; col. 10, lines 30-35, 41-48; col. 21, lines 40-57.)
use the semantic context to translate the chunk. (query processing module 30 generates a modified search query from the original search query, and the modified search query is generated by considering whether the applicable words matched “semantically contiguous segments” and in response to user corrections; col. 5, lines 37-50; col. 10, lines 41-48; col. 21, lines 40-57.)
	MUSGROVE further discloses that senses may be merged (col. 23, lines 43-59) and that synonyms may be combined if used for the same sense (col. 12, lines 16-26).  

	However, MUSGROVE fails to explicitly teach: 
	merge the sense with the corresponding sememes to [generate a semantic context for one of the chunks;] and

	However, in a related field of endeavor, NICOLOV pertains to a system and method for performing natural language processing, including word sense disambiguation, phrase detection (chunking), syntactic analysis, and semantic analysis.  (para. 0013.)  NICOLOV explicitly teaches:
merge the sense with the corresponding sememes to generate a semantic context for one of the chunks; and (phrases (which may be synonyms) may be merged to create a generalized phrase (e.g., semantic context), where merging may be performed when the phrases share a semantic sense; para. 0078.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of NICOLOV, particularly the feature about merging phrases to generate a generalized phrase, in order to merge the senses with the corresponding synonyms in MUSGROVE in order to generate a semantic context (e.g., make the determined sense for a group of synonym an additional search query in the modified search query). One of ordinary skill in the art would be motivated to combine the teachings of NICOLOV with MUSGROVE in order to more highly rank the phrase group as an answer to a query.  (NICOLOV, para. 0079.)
	The examiner notes that MUSGROVE similarly pertains to providing answers in response to a query.  (See, e.g., MUSGROVE, col. 5, lines 37-50; col. 10, lines 30-35, 41-48; col. 21, lines 40-57.)

Regarding Claim 19, MUSGROVE discloses the method according to claim 17.  MUSGROVE further teaches:
attaching tags to the words (a part-of-speech tagger may tag words in the query; col. 18, lines 27-38), [the tags including] the POS density, the knowledge density, (POS density and knowledge density may be calculated as discussed above with respect to claim 1) the corresponding sememes list (see discussion above with respect to claim 16), and the determined senses for the words (see discussion above with respect to claim 17); and 
using [the attached tags] to compute a semantic context for at least some of the plurality of smaller chunks. (query processing module 30 uses the prior probability score, synonyms, and senses to submit modified search queries to search engine 20 to see if there is a match to “semantically continuous segments” as part of an attestation process to determine if a candidate search word, or collocation, should be included in the candidate synonym set; col. 10, lines 41-48; in another embodiment, query processing module 30 can ask the user to correct whether a collocation was intended; col. 21, lines 40-57; the examiner notes that in paragraph 0026 in the instant specification, the semantic context may be adjusted by user correction.)

However, MUSGROVE fails to explicitly teach:
[attaching tags to the words,] the tags including [the POS density, knowledge density, the corresponding sememes list, and the determined senses for the words;] and 
using the attached tags [to compute a semantic context for at least some of the plurality of smaller chunks.]

However, in a related field of endeavor, NICOLOV pertains to a system and method for performing natural language processing, including word sense disambiguation, phrase detection (chunking), syntactic analysis, and semantic analysis.  (para. 0013.)  NICOLOV explicitly teaches:
[attaching tags to the words,] the tags including [the POS density, knowledge density, the corresponding sememes list, and the determined senses for the words;] and (text may be annotated with metadata, including part-of-speech tags and other metadata including paragraph identification, sentence boundary detection, chunking, word sense disambiguation, semantic analysis, and syntactic analysis; para. 0013, 0050)
using the attached tags [to compute a semantic context for at least some of the plurality of smaller chunks.] (text may be annotated with metadata, including part-of-speech tags and other metadata including paragraph identification, sentence boundary detection, chunking, word sense disambiguation, semantic analysis, and syntactic analysis; para. 0013, 0050)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of NICOLOV, particularly the feature about annotating or tagging text (e.g., words), with metadata, with the system in MUSGROVE to annotate the respective words or queries with the POS density, knowledge density, the corresponding sememes list, and the determined senses for the words.  Indeed, one of skill in the art would recognize that annotating or tagging words as disclosed in NICOLOV would enable the system of MUSGROVE to use the prior probability score and its sub-components, synonym lists, and sense determinations in order to generate a semantic context (e.g., generate a modified search query to search to see if there is a semantically continuous segment in the search results from search engine 20).  One of ordinary skill in the art would be motivated to combine the teachings of NICOLOV with MUSGROVE in order to reduce the time and effort involved in converting natural language responses into quantitative data.  (NICOLOV, para. 0029.)
	The examiner notes that MUSGROVE similarly points out that it would be advantageous to reduce the amount of time and effort required to tag data for training.  (MUSGROVE, col. 4, lines 14-49)

Claim 24 is a computer program product claim that corresponds to the claimed system of claim 13 and is therefore rejected under the same grounds as claim 13 above.

Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over MUSGROVE in view of Miyata et al. (U.S. 2019/0288962 A1), hereinafter referenced as MIYATA.

Regarding Claim 14, MUSGROVE discloses the machine translation system according to claim 11.  MUSGROVE further discloses:
the [ChatOps system] adapted to receive the input text from an end user and to generate commands from the input text. (Fig. 1, search system 10 includes a user interface module 16; col. 7, lines 20-25; the user interface module 16 receives a search query from a user; col. 7, lines 55-58; the query processing module 30 then processes the query and provides to the search engine 20 for execution; col. 7, lines 58-62.)

However, MUSGROVE fails to explicitly disclose:
further comprising a ChatOps system, 
the ChatOps system adapted to receive the input text from an end user and to generate commands from the input text.

	However in a related field of endeavor (a chat bot server that includes search functionality), MIYATA explicitly teaches:
further comprising a ChatOps system, (a software robot program, or chat bot, that can provide different services, including a search service and translation services to other languages; paras. 0005, 0235, 0237, and 0242)
the ChatOps system adapted to receive the input text (communication interface 16 receives input via a keyboard; para. 0053) from an end user and to generate commands from the input text (communications interface 16 transmits a message to chat service server 14 to output commands; para 0052.)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application of the claimed invention to combine the chatbot features and services of MIYATA with the search system in MUSGROVE to provide a combined system that can perform search services in addition to other services, such as print services, ticket reservation services, print services, and translation services.  (MIYATA; paras. 0005, 0234-0238).  
One of ordinary skill in the art before the effective filing date of the present application would have been motivated to make such a combination in order to apply the improvements to search functionality as disclosed in MUSGROVE to wider applications, such as the search service feature in the MIYATA chat bot service.  (MIYATA; para. 0235.)  
Indeed, the examiner notes that MUSGROVE discloses that electronic searching is one of the most broadly utilized applications on the Internet, and in the software industry in general (MUSGROVE, col. 1, lines 16-18), so one of ordinary skill would be motivated to employ the disclosures of MUSGROVE to improve search in whatever context search is employed.

	

Regarding Claim 25, MUSGROVE discloses the computer program product according to claim 24.  
However, MUSGROVE fails to explicitly disclose: program instructions to create a chat room for a ChatOps system.

	However in a related field of endeavor (a chat bot server that includes search functionality), MIYATA explicitly teaches:
program instructions to create a chat room for a ChatOps system (the chat bot provides chat room functionality; paras. 0092, 0229).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application of the claimed invention to combine the chatbot features and services of MIYATA with the search system in MUSGROVE to provide a combined system that can perform search services in addition to other services, such as print services, ticket reservation services, print services, translation services, and chat room services.  (MIYATA; paras. 0005, 0229, 0234-0238).  
One of ordinary skill in the art before the effective filing date of the present application would have been motivated to make such a combination in order to apply the improvements to search functionality as disclosed in MUSGROVE to wider applications, such as the search service feature in the MIYATA chat bot service.  (MIYATA; para. 0235.)  
Indeed, the examiner notes that MUSGROVE discloses that electronic searching is one of the most broadly utilized applications on the Internet, and in the software industry in general (MUSGROVE, col. 1, lines 16-18), so one of ordinary skill would be motivated to employ the disclosures of MUSGROVE to improve search in whatever context search is employed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MUSGROVE in view of NICOLOV and further in view of MIYATA.

Regarding Claim 15, MUSGROVE discloses:
A [ChatOps] system, comprising: 
a plurality of client devices; (system 10 may include multiple devices, including computers, thin clients, and servers, connected via communications protocols; col. 6, line 62 – col. 7, line 3) and 
a machine translation system operably connected to the plurality of client devices, the machine translation system comprising: (Fig. 1, system 10 for translating a user-inputted search query into a modified search query executed by a search engine; col. 5, lines 37-50; the examiner notes that the broadest reasonable interpretation of “machine translation” includes translating user-inputted text into executable commands, as disclosed in the example in paragraph 0026 in the instant specification)
a density calculator, the density calculator adapted to: (Fig. 1, query processing module 30 and prior probability module 36; col. 8, lines 4-31)
tokenize an input text into the plurality of word tokens; (query processing module 30 separately analyzes each word or phrase in a search query to look for separate candidate synonyms for each word or phrase; the examiner notes that the broadest reasonable interpretation of “tokenize” includes identifying individual words in input text, such as the tokens “paint” and “end” in paragraph 0058 of the instant specification.).
calculate a part of speech (POS) density (prior probability module 36 calculates an internal part-of-speech bias favoring certain parts of speech over others, e.g., nouns are favored over adjectives; col. 8, lines 49-56, col. 9, lines 14-20, and col. 9, line 55 – col. 10, line 6; the examiner notes that POS density examples in Table 2 of paragraph 0056 of the instant specification similarly assign values favoring certain parts-of-speech over others) for a plurality of word tokens (query processing module 30 analyzes the individual words in the search query; col. 8, lines 4-22; the examiner notes that the broadest reasonable interpretation of “token” includes a word, e.g., tokens “paint” and “end” in paragraph 0058 of the instant specification) in the input text; (Fig. 3, step 102 receiving a search query, which is input text; col. 7, lines 55-58)
calculate a knowledge density for the plurality of word tokens, (prior probability module 36 determines the number of senses (S) for each word’s part-of-speech and takes this count (S) into consideration when determining a prior probability score for the word; col. 8, line 57- col. 9, line 2; see also equations at col. 9, lines 7-53; the examiner notes that knowledge density examples in Table 3 of paragraph 0057 in the instant specification similarly assign densities based on the count of definitions for a word) wherein the knowledge density is leveled by POS; (the prior probability module 36 divides the number of senses for each part-of-speech by the total weights across all parts-of-speech; col. 8, line 57 – col. 9, line 2; the examiner notes that in the instant specification at paragraph 0057, the applicant explains “leveled by POS” includes “compared to average for the POS”.)
calculate an information density for the plurality of word tokens using the POS density and the knowledge density; and (prior probability module 36 determines a prior probability score for each word, taking into account the bias and sense count (S) explained in the equations in col. 9, lines 7-53; see also explanation at col. 8, lines 49-56, further describing the prior probability score as a function of the distribution of senses and the biases.)
return the word information density for the plurality of word tokens; (prior probability module 36 stores the prior probability score in context database 46 for retrieval and use by query processing module 30; col. 10, lines 7-11.)
a sememe attacher, the sememe attacher adapted to: (Fig. 1, query processing module 30 determines candidate synonym words for each word in the search query; col. 8, lines 23-37; the examiner notes that the broadest reasonable interpretation of “sememe” includes the basic units of meaning or content within a data set, and MUSGROVE references the well-known WordNet database where “synsets” or “synonyms” are a basic unit of meaning or content)
lemmatize the input text; (the part-of-speech tagger utilizes “stemming” to group similar words by their root or stem; col. 18, line 64; query processing module 30 performs word grouping; col. 23, lines 25-27; the examiner notes that in the instant specification at paragraph 0058, the applicant notes than an example of lemmatizing a token includes “grouping together the inflected forms of a word so they can be analyzed as a single item.”)
generate one or more corresponding sememes under the POS for one or more of the plurality of word tokens using their respective POS density and knowledge density; (query processing module 30 determines candidate synonym words (e.g., sememes) using the prior probability score (which includes the sense count (S) and POS bias score) determined by the prior probability module 36, to determine if each candidate synonym word should be included in a final subset of equivalent query terms.  The prior probability score needs to exceed a certain predetermined threshold; Col. 10, line 61 – col. 11, line 1 and Col. 11, lines 6-20); see also, col. 13, lines 1-25 (Table 1) showing unprocessed vs. processed lists.)
attach the one or more corresponding sememes to the one or more word tokens; (the corresponding synonyms for each search term are used together with the original search term in a modified search query; col. 12, lines 16-25; the list of synonyms is attached and submitted to search engine 20; col. 11, lines 65-66.)
return a list of sememes for the plurality of word tokens; (query processing module 30 determines candidate synonym words (e.g., senemes); col. 10, line 61 – col. 11, line 1; the list of synonyms is sent to search engine 20; col. 11, lines 65-66.) and 
a context translator, the context translator adapted to: (query processing module 30 and query pre-processing module 40)
divide the input text into a plurality of smaller chunks (search queries may contain collocations, e.g., a set of a plurality of words occurring in sequence in a query; col. 19, lines 55-58; for example, in the query, “ways to recycle waste paper”, “waste paper” is a collocation that should be analyzed together; col. 20, lines 11-18) by stop words, (query pre-processing module 40 may process search operators, such as the logical union (“OR”) or the logical intersection (“AND”); col. 17, lines 4-8; in the previous example, the preposition “to” may be discarded as a stop-word in conventional search systems, but it could also be considered if part of a lexical unit; col. 22, line 66-col. 3, line 15) the plurality of smaller chunks including one or more word tokens having one or more corresponding sememes attached thereto; (query processing module 30 determines candidate synonym words (e.g., senemes); col. 10, line 61 – col. 11, line 1.)
cluster the one or more word tokens using the corresponding sememes; (query processing module 30 may consider if there are overlapping or equivalent words that correspond to the same sense; col. 23, lines 43-59; the examiner notes that at paragraph 0059 in the instant specification, cluster analysis is performed on the sememes to generate one or more sense that correspond to the sememe cluster)
determine a sense for the clustered word tokens; (query processing module 30 may consider if there are overlapping or equivalent words that correspond to the same sense; col. 23, lines 43-59; the search system may also cluster equivalent synonyms as being of the same sense; col. 12, lines 16-25.)
[merge the sense with the corresponding sememes] to generate a semantic context for one of the chunks; (query processing module 30 generates a modified search query from the original search query, and the modified search query is generated by considering whether the applicable words matched “semantically contiguous segments” and in response to user corrections; col. 5, lines 37-50; col. 10, lines 30-35, 41-48; col. 21, lines 40-57.)
use the semantic context to translate the plurality of smaller chunks into a target language; and (query processing module 30 generates a modified search query from the original search query, and the modified search query is generated by considering whether the applicable words matched “semantically contiguous segments” and in response to user corrections; col. 5, lines 37-50; col. 10, lines 41-48; col. 21, lines 40-57.)
return the translation for the input text. (query processing module 30 generates a modified search query that is executed by a search engine; col. 5, lines 37-50; query processing module 30 determines candidate synonym words (e.g., senemes); col. 10, line 61 – col. 11, line 1; the list of synonyms is sent to search engine 20; col. 11, lines 65-66.).
However, MUSGROVE fails to explicitly disclose: 
merge the sense with the corresponding sememes [to generate a semantic context for one of the chunks];
a ChatOps system

However, in a related field of endeavor, NICOLOV pertains to a system and method for performing natural language processing, including word sense disambiguation, phrase detection (chunking), syntactic analysis, and semantic analysis.  (para. 0013.)  NICOLOV explicitly teaches:
merge the sense with the corresponding sememes to generate a semantic context for one of the chunks; and (phrases (which may be synonyms) may be merged to create a generalized phrase (e.g., semantic context), where merging may be performed when the phrases share a semantic sense; para. 0078.)

	Moreover, in a related field of endeavor (a chat bot server that includes search functionality), MIYATA explicitly teaches:
a ChatOps system, (a software robot program, or chat bot, that can provide different services, including a search service and translation services to other languages; paras. 0005, 0235, 0237, and 0242).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application of the claimed invention to combine (1) the teachings of NICOLOV, particularly the feature about merging phrases to generate a generalized phrase, in order to merge the senses with the corresponding synonyms in MUSGROVE in order to generate a semantic context (e.g., make the determined sense for a group of synonym an additional search query in the modified search query), and (2) the chatbot features and services of MIYATA  with the search system in MUSGROVE to provide a combined system that can perform search services in addition to other services, such as print services, ticket reservation services, print services, and translation services.  (MIYATA; paras. 0005, 0234-0238).  
One of ordinary skill in the art would be motivated to combine the teachings of NICOLOV with MUSGROVE in order to more highly rank the phrase group as an answer to a query.  (NICOLOV, para. 0079.)  One of ordinary skill in the art before the effective filing date of the present application would have further been motivated to combine the teachings of MIYATA with MUSGROVE in order to apply the improvements to search functionality as disclosed in MUSGROVE to wider applications, such as the search service feature in the MIYATA chat bot service.  (MIYATA; para. 0235.)  
Indeed, the examiner notes that MUSGROVE similarly pertains to providing answers in response to a query  (See, e.g., MUSGROVE, col. 5, lines 37-50; col. 10, lines 30-35, 41-48; col. 21, lines 40-57) and also notes that MUSGROVE discloses that electronic searching is one of the most broadly utilized applications on the Internet, and in the software industry in general (MUSGROVE, col. 1, lines 16-18), so one of ordinary skill would be motivated to employ the disclosures of MUSGROVE to improve search in whatever context search is employed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Chalabi (US 20030028367 A1) discloses a method and system for theme-based worse sense ambiguity reduction.  Word sense ambiguity, for "thematic" words in a sentence, is achieved based on thematic prediction. The senses of "thematic" words are disambiguated in a sentence by determining and weighting possible themes for that sentence. Possible themes are determined for that sentence based on thematic information associated with the different senses of each word in the sentence.
Dang et al. (US 20140040275 A1) discloses a semantic search tool for document tagging, index, and search.
Beigman et al. (US 9852379 B2) discloses a system and method for constructed response scoring using metaphor detection that utilizes supervised machine learning to generate a figure-of-speech prediction model for classify content words in a running text as either being figurative (e.g., as a metaphor, simile, etc.) or non-figurative (i.e., literal). The prediction model may extract and analyze any number of features in making its prediction, including a topic model feature, unigram feature, part-of-speech feature, concreteness feature, concreteness difference feature, literal context feature, non-literal context feature, and off-topic feature.
Zhang (US 9201927 B1) discloses a system and method for quantitatively assessing information in natural language contents related to an object name, or a concept or topic name, and for determining the relevance between a text content and one or more concepts or topics. The methods include identifying the grammatical or semantic attributes and other contextual information of terms in the text content, and retrieving an object-specific dataset related to the object name, or an equivalent to a concept or a topic name.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571)270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.L./Examiner, Art Unit 4163                                                                                                                                                                                                        
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628